DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 15 with the important feature being “a neck with an internal cavity configured to retain a portion of the core strength member; at least one elastomeric member positioned on an outer surface of the at least one end fitting; a plastic body surrounding the core strength member, the at least one elastomeric member, and the neck of the at least one end fitting; the neck including a channel formed in an outer surface of the end fitting to retain the elastomeric member; and a lip positioned next to the channel and farther away from the base than the channel, wherein the plastic body surrounds the channel, lip and elastomeric member (claim 1)” and “ positioning one or more elastomeric members onto the one or more end fittings to 3US Serial No. 16/522,040Amendment A Art Unit: 2848 form an assembly; molding a plastic body over the assembly such that the plastic body covers the core strength member, the one or more elastomeric members, and at least a portion of the one or more end fittings (claim 15).” Therefore claims 1-10 and 13-17 are allowed.


The closest Prior art:

In regards to claim 1, Wang (CN201387771)  teaches a high voltage insulator (figure 1) comprising: a rod-shaped core strength member (5); at least one end fitting (1) having a base and a neck (shown in the figure below) with an internal cavity (as shown in the figure below) configured to retain a portion of the core strength member (5, figure 1); elastomeric material (the silicon rubber material of the plastic body (4), paragraph [0016]) formed in the grooves (2) positioned on an outer surface of the at least one end fitting (1); and a plastic body (4) surrounding the core strength member (5), the elastomeric material (in groove (2)), and the neck of the at least one end fitting (1), wherein the plastic body (4) is capable of exerting a radial compressive force on the at least one underlying elastomeric member (in grooves (2)) since it covers the underlying elastomeric member (2).

Wang does not explicitly teach the elastomeric material a separate part from the plastic body positioned on an outer surface of the at least one end fitting (1), or at least one elastomeric member positioned on an outer surface of the at least one end fitting; a plastic body surrounding the core strength member, the at least one elastomeric member, and the neck of the at least one end fitting; the neck including a channel formed in an outer surface of the end fitting to retain the elastomeric member; and a lip positioned next to the channel and farther away from the base than the channel, wherein the plastic body surrounds the channel, lip and elastomeric member.



Wang does not explicitly teach positioning one or more elastomeric members (a separate member from the plastic body) onto the one or more end fittings to form an assembly, and molding a plastic body over the assembly such that the plastic body covers the core strength member, the one or more elastomeric members, and at least a portion of the one or more end fittings.


Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed June 3, 2021, with respect to claims 1 and 15 have been fully considered and are persuasive.  The 35 USC 102 rejection has been withdrawn. The applicant argues that Wang (CN201387771) does not teach a neck with an internal cavity configured to retain a portion of the core strength member; at least one elastomeric member positioned on an outer surface of the at least one end fitting; a plastic body surrounding the core strength member, the at least one elastomeric member, and the neck of the at least one end fitting; the neck including a channel formed in an outer surface of the end fitting to retain the elastomeric member; and a lip positioned next to the channel and farther away from the base than the channel, wherein the plastic body surrounds the channel, lip and elastomeric member.

Conclusion
Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.